Appeal by the *460defendant from a judgment of the Supreme Court, Suffolk County fendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 19, 1993, convicting him of rapé in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s primary contention that the trial court erred in allowing the complainant to give sworn testimony is without merit (see, People v Nisoff, 36 NY2d 560). The defendant’s further argument that there were discrepancies in the complainant’s testimony is insufficient to support his claim that the verdict was against the weight of the evidence. Resolutions of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact who saw and heard the witnesses (see, People v Gaimari, 176 NY 84; People v Scott, 168 AD2d 523). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
The defendant’s remaining contentions are without merit. Miller, J. P., Copertino, Sullivan and Altman, JJ., concur.